            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 1 of 50

                          IN    THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WESTERN
                                                           TEXAS
                                      DELRIO DIVISION




  LUIS FELIPE RODRIGUEZ
                                                    CASE NO.2 14-cr-00139-AM-1
                                                               :

            PETITIONER
                                                    MOTION PURSUANT TO ADDENDUM
           V.                                       OF 28 IJ.S.C.2255 MOTION
                                                    FOR GOOD CAUSE IN THE
 UNITED STATES OF AME1RICA
                                                    INTEREST OF JUSTICE
            RESPONDENTS




                                      MOTION
 COMES NOW PRO SE PETITIONER and
                                  request that this court hold his pro
 brief to a les stringent standard                                       se
                                    than one prepared and fiJed by a se-
 asoned lawyer.See Thomas v.
                              Eby,841 U.S.434,440(6th
                                                      Cir.2007):Haines v.
 Kerner,404 U.S.519-21(1972),In suport of
                                           the present grounds for relief
  óvant asserts the following.


                                   CASE HISTORY

Petitioner Luis Felipe Rodriguez was
                                      sentenced to life imprisonment for
distribution of 5 Kilograms or more of
                                        cocaine and conspiracy in viol-
of 841,851 of the controled
                             dangerous substance titles 21 U.S.C.841
                                                                     &
21 U.S.C.851,in a trial by
                            jury.

 (
                                  STANDARD OF REVIEW
A prisoner in custody of the
                               district court claiming the right to
                                                                     be
released upon thegro.udi.
                           ()  that the sntence was imposed in
                                                                violat-
ion of the laws of the Ui ited
                                States Constitution or the laws of the
district of Texas(2) the court
                                    without jurisdiction to impose
sentence(3) the sentence was in                                     the
                                  excess of the maximum
law (4) the sentence is                                 authorized by
                          otherwise subject to collateral
                                                           atac1 may



                     /7
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 2 of 50

  pg.2
  move   the court to vacate,set
                                 aside, or correct the
                                                       sentence
                             STANDARD OF
                                      REVIEW
                   INEFFECTIVE ASSISTANCE  OF COUNSEL
                         CLAIMS FOR RELIEF


 The   SixthAmendment right to
                                counsel "attache5twjth the
 formal crjnhjnal charges and
                               extends to all "critical
                                                            filing of
 the. Proceedings.
                     oranvBb.                            stages" of
                                          U.S.412(19086)
 V.      on,475   UY.5.625    69 fl.3(1986):sco11j.              1hian
 367(l979):c1                            U.S.1
                                                                           u.s.

 558   A2d.1112lll318(
 686(1984)(quotjg                                                    U.S..
                     McMann   v.        ardson,397 V.S.759,771 n.14(1970)

                                   CLAIMS FOR RELIEF

 1. Counsel failed to protect petitioner
 in sufficienti evidence of the charged again              conviction for,
Washingt                                       offenses.
               466 U.S.'.'688,69O(l984); And proof beyondSee StricW1an v
                                                             a
doubt instruction to the jury that protects the accused
nviction except upon proof bejdond a reasonable doubt jjue a$a±nst         co-
                                                                   -!process
Clause protects the accused. Francis v Fran14li1985);In re Winship
(1970).That in Simpson v.Matesanz,29 F.Supp.2d 11(D.Mass1998) the
intr-u.ct.ion stated tha.t the jury must be sure of defendan'gui1t
to a"nio-ral riáinty" of same degree jurrors used to aa{Ie "decisions"
of importance" in their own lives,and stated that jurrors should gi-
ve defendANTS BENIFIT OF THE DOUBTif they had any "serious unanswered
questions"about his guilt.The defective reasonable doubt           jury instru-
ction was held to be a structural defect"which defies          analysis by"ha-
                                                            corpus relief.
rmless error" and required granting federal habeas
2. Counsel ineffective for not advesarly
                                                  challenging the governments
                 quantit.ies,qualities    of supposed   siezed drugs. Chain of
case.The drug                                amounts of drugs.See United St-
custody,chaifl   of  ev!desCof    specified             defendant shall be pr-
ates;v.Noel,7O8     F.SUpp.177(W.D.Tefln1,1989).Tt
            opportunity    to  test and analyse   the alleged controlled su-
ovided an                                          selected by the defendant
                qualified,ifldePefldent   expert
bstance by   a
                                                    of the indictment   aga-.
 Id. The Noel Court    ....notingthe     gravernan
                                           alleged drug being a
                                                                   narcotic
                       rested   upon  the
 inst the defendant
             Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 3 of 50

     pg .3


 within the    rovisjoons of the United States
                                               Code held that the def-
 endant was entitled to ,have an
                                  independent test performed on the.:
 alleged narcotic.Furtheriore the district court adnionished that
 the defendan'. should not be limited to cross-examination of the
 governments expert on such a pivitol determinative fact."Id..
 3.     Counsineffective for.not reviewing police lab reports.
 See Torro v. Fairman,940 F..2d. 1065(7th Cir.1991);Tuker v. Dun
  ànn,58 F.3d 449(9th Cir. 1998)u.S. v. Myers.892 F.2d 642 (7th
 Cir.1990);Goodwin V. BalI4oeni 684 F.2d 794 (11th Cir.1982).
 4. Counsel failed to request acquittal after trial rule 29.See
   riclan d v. WasiTngton,466 U.S.688,690(1984);Jiminez v. U.S.
 258 F.3d 1069(9th Cir.2001)(U.S.v.Cruz,127 F.3d 791,795(9th
                                                              :



 Cir.1997).
5.  Counsel failed to challenge the
                                      cell phone usage that initiated
 the investigation into the drug
                                    conspiracy
ing accused of participating in.Moreover thatpetitioner was/is be-
                                                 the phone records
seized in violation of the 4th Amendment can not be used
present case because not only were the conversatjons:';outsjdein of the
                                                                     the
U.S. they were illicitly utilized 'by and through the radius limit.-'
atitions perscribed within the so called affidavits by the govern-
ment agents .And the. numerous violations of said usage that counsel
never challenged these illicit cell phoneviolations. by the gov-
ernment.See Carpenter v. United States,.Brady v. Maryland,Jenks Ma-
terial. Counsels faiure to adsaraly challengthese numerous
                                 opportunity at a fair trial.
 ations prejudiced petitioners

6. Counsel failed to challenge the cell phone tapping,and illicit
cel ite locations and affidavits i-needed to retrieve cell comm-
unications to indiotmenttSee Carpenter v. United States,(2015)

7.  Counsel failed to advesaraly challenge statements and testimony
                                             agents.That there can
from government witnesses turned government
                                government agent and a defedant.See
exsist no conspiracy between a
 Sears v. United STates,(5th Cir.1965):United States v.Pennell,737
F.2d521-536-37(6th Cir.1984).Counsel failed instruct the court and
 jury about SEars Rule objection.This prejudiced petitioners oppor-
 tunity at a fair trial.
 8. Counsel inefeective for:protecting defenit
                                                   from the govern-
                                                 information that'
ment illicit usagages of uncorroborated,illicitpossession of any
defendant never had dominian or constructive
                                      doubt  was ever established
drugs,ever.No proof beyond reasonable
         rnineendant         -
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 4 of 50

PG.4

There were no drugs,or affidavits in support o15:drugs
                                                        confiscated by
dr front defendant that there were none confiscated
                                                     from him at all.
See Strickland V. Washington,466 U.S.688,690(1984).Bracly
                                                          v.Maryland,
373. u.S.83(1963).

9. Counsel failed to establish a realistic defense strategy for defe
dant at trial.See Strikland v. Washington,466 U.S.688,690(1984);
Descarnps V. United STates,June 17,2013:Chain of evidence,chain of
custody of drugs seized from perspective individuals and dwellings.

10.   Counsel ineffective for having to many cumulative errorsTaYborv
Kentucky,436 U.S.478,n.15,98 S.Ct.1930,56 L.Ed 2d 468(1978).Strick±h

(1984):


                  ALSO/     SEE ALSO ATTACHED EXHIBIT PAGES SUBSTANSIATING

                   all of petitioners allegations at law claims for relief
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 5 of 50



                                  PG.5
  That the 4th,and 5thAmendtnent violations
                                               probable,And Equal 1?rotect-
    ion under the law of the 14th Aruendment.See
                                                  also
   irigton,466 U.S.688,690(1984);Brady v. Marylanc1,473Strickland v. Wash
   at had this evidence been utilized at the outsett ofU.S.83(1963).Th-
                                                             the case the
   outcome would have beren different.Enough to
   in the prosecutions case..Not only was there nounriiderniine confidence..
                                                     probable cause hear-
   under oath in frontof a Magistrate or Judge but the
                                                             Indictment can
   not be relied upon as. being a True BILL of
                                                 Indictment. Moreover th-
   at challenges to the grandjury,its particulars and thevoire
  raingmnent should have been done by counsel
                                                                     direar-
                                                to insure that the grand-
  jury testirjionies and the particulars were in order that challeges:.
  can and should be made within that seven day opportunity
                                                                 for dis-
  missal according...: to Rule 6 and 6(f) and the violation of
                                                                   grandjury
  procedures as noted by and. through grand jury particulars.Also the
  Supreme Court Annouced New Case Law,Rule previously
  at-c is applicable to appeallants present case 7n
                                                            Unavailable th
                                                        Blakely. V. Wash.
  ingtôn,542 U.S.296,159 L.Ed 2d 403,124 S.Ct.2531(2004):See also Ca-
  rpenter v. United States,819 F.3d 880(CA2016)(enbanc) :United..States:,
                                                                           -
  v. Davis,(CA 2015)(138 S.Ct..2227).Warrant did not sustain,sufficient
  information contained in affidavit or lack therof for probable cause
 basis to search or seize evidence, against defendant.Within this:
 motion contains sufficient evidence to persuade this honorable cou-
 rt to have a hearing to resolve the riiatter at law.,and has shown a su-
 bstantial right as announced in the Supreme Court in Barefoot v.Es-
 teileL463 U.S.880(1983) and the aforementioned case law also annou:
 ced also in this present brief.An) that apppeallant doesnot have
                                                                          to
 show or require a showing that the (COA) will
                                                  succeed but that reas-
onable jurist could debate whether (or for that
                                                     niatter,agree that)the
petition should have been resolved in a different manner or that        the
issues presented were adequate to deserve en couragerrient to
                                                                   proceed
further;Slac.k v. Mc.Daniel,529 U.S.[473]at 484(200)(quoting Barefoot
s8pra..at 893,n4)Thus the (COA)deterniination requiers an overview of
the claims in the Habeas petition and a general assessment of their
merits
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 6 of 50

                                       VI.


 understanding was reflected in contemporaneous court
                                                        decsions and tr-
 eaties.Suprerne Court overuled Harris endorsing Apprendi which would
erase the anomaly rule to .mandatory minimum sentencing at issue in
petitiOøe-1  present case among the numerous cumulative 6th Amendment
violations by defense c.ounsel.StricKLand at U.S.466.Apprndi v.New
Jersey, 530 U. S. 466.Therefore petitioner submitts this present br-
ief and Addendum in      support of his allegations at law claims for re-
lief in    this present 2255 motion.Therfore petitioneravers that it
would benfit the court to have an:evidentiary hearing to resolve the
matter at law to have a meaningful review of the claims presented to
not arbitraly dismiss the present applicable allegetions at law to
insure that justice is served in the finality of the ends of Just-
ice. So Prays petitioner.

                                                     Respectfully

                                                                    /peeZo4


                         CERTIFICATE OF SERVICE

ON THIS DAY OF                            SENT A COPY OF THIS MOTION TO
THE CLERK OF THE COURT.


                                                        espec
            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 7 of 50


                                      ARGUMENT
                                        I.


Comes Now pro se petitioner Luis Felipe Rodriguez and request that this
court recognize all of his claims for relief,allegations at law in con-
junction with this present writ of habeas corpus and 2255 motion adden-
dum to the present 2255.mation already before this court.That movant7..
pursuant to rule 52(1) is requestingthat this court is required under
law to "find the facts specifically and state its conclusions of law
seperately."See Rule 52(1) FRCIVP.And to advise the litigant of any
factual basis for its:decision and permit informed appellate review."
Id.Rule 52.Also see;Bradley    MilliKen,772 F.2d. 266,272 (6th Cir.
                                 v.
1985):Gonzales v. Galvin,151 F.3d.526(6th Cir..1997).The Sixth Circ-
cuit has held that rule 52(a) applies to a district courts finding
of fact andlaw in 2255 cases.See Guerro v. United States,383,f.3d 4-
09 411-12(6th Cir.2004).


Petitioners writ raises a prima facie showing that the advesarial pr-
ocess in petitioners case broe down and that the attorney was not fu'
nctioning as an effective assistance of counsel as guranteed by the 6
th   amedmentof the constitution.See also Stricgland         v.   Wash   ig.ton,46
6 U.S.668,672(1984.):Moran v; Burbine,475 U.S.412(19896);Michigan v.
Jacvson,475 U.S.625,629 n..3(1986). Moreover that the information pr-
ovided by the government, is based upon fraudulant,inaccurate,puported
non-exsistent infamous drug crime. That the original indictment is in-
accurate in violation of the indictment procedures,grandjury petit, gr-
and jury voir dire and probable cause hearing procedures that initiate
probable cause for arrest and indictrnent.See 2.8 U.S.C.1862,Section 1861
Section 1867.Furthermore petititioners counsel was ineffective for not
challenging the indictment or attempting to quash it for any deficien-
c.ies within the indictment. 1 n Section1S67 in  criminal,cases before
the.voir dire examination begins or within seven days after the defen-
dantdiscovered,by the exercise of diligence,1the gromnds therefor; wh
ich ever is earlier,the defendant:may move to dismiss the indictment
or stay the proceedings againstihim on the groundss of substantial             fa'-

ilure to comply with the provisisons of this title in selecting the gr-
and jury.Id.(emphasis supplied); Pursuant to 28 U..S.C.1862.
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 8 of 50


                               ARGUJMENT CONTINUED
                                        II.

 A person in federal custody can challenge any grand jury irregular-:       i.



 ities or the grandjury voir dire and particulars within that seven
                                                                    day
 period of timeon the grounds of procedural irreguiarties.Or a person
 in federal custody.The defendant must allege a
                                                 substantial failthre:to
 comply with 28 U.S.C.1861 et.seg. B and throdgh 'cdis1s
                                                            d1ciéntpe'-
 rformance and negligence to examine the: indictment process and proce-.:
 dure. Prejudice petitioners opportunity at a fair trial and a fair
                                                                      re-
 suit in   his trial and court roceedings.See StricKland vWashington,
 466 u.S.688,690(1984);. The Fifth Amendment..statesthat no person
                                                                       sh-
 all be held for capital or otherwise infamous crime unless on
                                                                present-
 ment of indictment by the grandjury.Sixth Amendment in pertinent
                                                                   parts
 to be informed of the nature and cause of the accusation or
                                                              exposed to
 an eigth amendment violation of cruel and unusual
                                                   punishment.That'.th-
 ere exsist no true bill of indictmenttapplicable to petitionr     pre..::....-:..
 sent case.That the elements: of said indictment are not all included
 to q.orvict otprosecute petitioner.Therefore the Judgement is void
 and movant should be immediately released and his conviction overtur"i

 ned and dismissed. See Davis v. Unitede States,417 U.S.333,342,41 L.
 ED.2d.109,116,94 S.Ct. 2298(1974);Sanders' v. United States,33 U.S.1
 1O,L.Ed.2d 148,83 S.Ct.1068(1963);Kaufman V. United Staes,394,U.S.2l7
 23,0,22 L.Ed.2d.227,89 S.Ct.1068(1963).


Where the court held that the procedure in the above mentioned cases
were defective in the grand jury and indictment :was  so defective and
there exsist no information supported by oath or affirormation and th-
at there exsist no probable cause hearing that was conducted in open
 ourt before a magistrate or judge to procure a true bill of indict-
.nientapplicable to petitioners case.Aiso the court appointed counsel
 was deficient in not protecting movant from a 4th and 5th Aniend-
 ment violations of unreasonable searches,seizures due process,equal
 protection under the law that prejudiced petitioners opportuiiity at
 a fair court proceeding,fair     trial.Or a substantial defense at trial
See In.re Winship,397 U.S.358,354,90',S.Ct. 1068,25 L.Ed.2d.368(1970);

Francis V. Frant(lin,471 U.S.307,30-,105 S.ct.1965,85 L.Ed.344(1985).
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 9 of 50


                                  PAGE III 4iGUMENT




That the court.nappointed lawyer allowed the
                                             prosecution to utiljze
illicit statements of unrelated crimes -f co-defendants turned gover-
nment:: agents by and through their uncorroborated testirnonies,that Co

unsel failed to subject tomeaningfu1 advesarial testing to impeach
or challenge the illicit truthfulness of the statements being made ag-
 inst the defnedant.See Brady v. Maryland,373 U.S.83(1963):FranKs v.
Deleware,438 U.S.154,98 S.Ct.(1978);Giglio V. United States,405U.S
     S.Cti.621972;Naup         v.   Illinois,360 U.s. 264 S.Ct.1173(1959);
Bagley v. United States,473 U.S.667(1985).Furtherrnore the court app-
ointed lawyer failed to file the adequate motions to recieve the rel-
evat1tTjenKs.LMateria1 setting-: forth the governemnents obligation to di-
                                                                              for im-
sclose prior in formation, statements of goverimentt witnesses
                                                    hearings..See 18 U.S.C.3500'[
peachment purposes applies to suppression
                                                       in possession of cthe U.S.
(b)(2006) relates top statementof witnesses
                                                         to by witnesses on(dir-
government. That relate to subjects testified
                           R.Civ.Proc.26.2(g)      extending requirement to su
ect   examination).Fed.                                    Frans,Giglio,BradY,
                    D.C.Super.Crim.PrOc.26(g)safle
pression hearing
                                                                    defendant
                  Agurs;   Counsels    failure to protect the
Bagley,   Naupe,
                                                                           to a fai
                 statements    prejudiced    petitioners opportunity
ainst alleged                                                                not ch-
                                          failure   by defense cOunS..:
trial,fair court proceedings.This
                                                                defendant and the
                                of   the witnesses against
alinge the trustworthness                        for defnedant
                                                                   constituted ine-
                         critical    testimony
 failure to abstract                                      a limiting
                                                                        insttUction'
                             counsel   and  to  request
 ffective assistance of                                            theiconspiracY
                                  fraudulent    testimonies of
                          these
 frm the court about                                     convict defendaflt.00
                             used   as a strategYt0
 theory the prosecution                                       vioatiofl 6th and
                  exposed movnt to
                                         a5th   AmendUte
 nsels failure                                                  States. See also
                              Constitution    of the United
                    to the                                          v Morris,469
 14th Amendments
                        732 F.2d    1364(7th
  ArrowO od,v.ClOSefl,                                                aforeflleflti'
                                   s.Ct.282(1984       Thus in the
  U S 908,83
                 Edd.21l°S                                      claims and grand
                                         ssistancec0un5
                         ineffective a                                          18
  oned litigation
                     of                                       ars of Section
                                            petit,Part
                     of  the grand jury                   RuleS:0f Criminal
                                                                                Pr
  jury violations                     6of the   Federal                procedure
               and  rules 3,4,and                           that the
   U.S.C.3045                              Amendflteflt,is             of
                     RuleS)afld Fourth                no affidavit
   ocedute(Fetal                            exsist5
                        defecti "there
        this case  was
   in
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 10 of 50


                                     ARGUMENT   IV.

 tdilàlntior   information supported by oath or affirmation;and
 no  probable-cause hearing was conducted in open                    that
 istrate judge.And that there exsists no true billcourt before a inag-
 signed by the foreperson upon review and               of indicternent
 jury procedure,that must be adhered to completiøniof the grand-
                                            by and through due process
 of the fifth amendment,equal
                                protection under the law of the 14th
 amendment Gif the US.Constitution.The
                                          Statutory and Constituional
 inadequacy of grandcjwyt;procedures
                                      prejudiced movant opportunity
 at a fair trial,a fair court proceedin/exposing     petitioner to an
 8th aniendmen. violation of cruel and unusual punishment,harsher
 punishment and a 6th amendment violation of ineffective assist;
 ance of counsel.See Stricicland v. Washington,466 U.S.688,69O(1984).
By and through counsels defective,neglegentnon-advesarial chall-
enges to the prosecutions caseprejudiced movants opportunity at
a fair trial.lDue process requires reversal of the conviction if
there is a reasonable probability that,had the defense utilized
this4vidence the result of the proceeding would have been diffe-
erent.That a reasonabJ,e probability is a probability sufficient
to underhiine the outcorne.United Statesv. Bagley,473 U.S. 667(19-
85);United States v.Agurs,427 U.S.97,111(1976).This standard app-
lies whether the favorable evidence is directly exculpatory,or may
be used to impeach government witnesses who testified at trial.Id.
at 676(inducernents offered to infórrnants.';who testified at trial).
See generally supra Chapter 5, Section II. This mitigating:evid-
ence that shou1d,: have been adresed by counsel:at trial and on
appeal and those courts also.This violated inovants equal protect
ion under the law and his:.: due process rights.That the trial
can noi     be   relied  as having produced a just result.See
                          upon
ricf4and.v. Washington,466 U.S.688,690(1984);Brady v. Maryland,
 373 U.S.83E1963). Also petitioner contendd:that the sentence ex-
ceeds the maximum allowed by law.That the 6th AmendmentTight to
a jury trial should be the fact finder in adjudicating the maxi-
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 11 of 50

                                      ARGUMENT V.


  iiiümand mandatory minimuysentence for
                                          a crim. is permissable und-
  er the Sixth Athendment;.The Fourth
                                      Circuit confifrni:ed:
                                                        agreeing:thtv'
  at Alleynes, objection was foreclosed by
  ld: The judgement is vacated and the case Harris.SupremE' Court he-
                                               remanded.(1) Because the
   mandatory minimum sentence increased the
   fact that increases the mandatory minimum penalty    for a crinle,any
                                               is an element "that must
   be submitted to the jury.(2)
                                 Accordingly Harris is overuled.See pg.
   10-16 Alleyne Supreme Court decision.
                                          See also Apprendi V. New Jer-
   sey53O U.S.466 concluded that any fact
        of penalties to which a criminal
                                           increasingthe prescribed ra-
                                         defehdant-is exposed "are ele-
  tiitit of the crime4d at 484. Apprendis
                                            principle applies with equal
  force to facts increasing the mandatory
 bed range of sentence:to which a
                                            minimum,alters the prescri-
                                     criminal             is exposed.Id.
  at 490.Because the legally prescribed rangedefendant
                                                 is the penalty affixed
  to the crime as in petitioners case the fact
                                                   that the criminal sta
  tutes have long specified both floor andd
                                              ceil!ing of sentice range
 Is evidence that both define thelegally
                                            prescribed penalty.Desc-
 amps v. United States, which
                                clearly difine the substar*icI'L way to
 apply these sentneces,predicate
                                  offenses,and enhancentent:thät pres-
  erve the juryVs historic role as an
                                       intermediary beween State and
 criminal defendants.tjnited States v.
                                         Gaudin,515,U.S.. 596, 510-511.
 The Sixth Amendment..concerns if the
                                       trial court went
 identifying a prior conviction. That is why Shepard beyond merely
                                                        refused to pe-
 emit sentencing courts to make a
                                   disputed determination about..what
 facts must have supported a defendants
The Sixth Amendment right to trial
                                          conviction.544 U.S.at 25.
                                     "by impartial jury"in conjunc-
tion with petitioners right to due process
                                              clause requires that ea-
ch elementof a crime be proven to
                                     the jury beyond a reasonable do-
ubt.Gaudin,515 U.S.at 510..There was a well
                                             established practice in
cluding in the indictment,and submitting to
                                               the jury,every fact          -
that was thebasis for imposing or increasing
                                                 puishnierit. And this
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 12 of 50


                                    CONCLUS ION:


In   conclusion      the court appointed lawyer allowed the prosecution to

utilize unrelated crimes of co-defendants turned governemnt agents by
an   through their cooperation, with the government:they became gove-
 tment agents also.See Sears V. United States, 343 ft.2d 139,142(5th
Ci.1965)UrIitedStates_v.:Pennell, 737 .2d 521-37(6th Cir.1984).That
there can exsist no agreement between a government agent and an md-
ividual,Moreover that when an individual conspires to violate the law
with one other person,and that person is a government agent there ne-
eds to he a  non-affiliated party that has to have
   conspired with the defendant to convict.Therefore to prove the de-
fendant guilty beyond a reasonable doubt.In petitioners case all of
co-defendants were given inducements to cooperate and turn into gove-
rnment agents.See Brady v. Maryland,373 U.S.83(1963): That counsel
failed to challenge the government agentUs uricorroborated testimonies
of unverified,non-exsistant schemes to reduce their own sentences in
which they were caught by their own devices. And now they are attem-
pting to eleviate the    own duplicity in conjunction with placing
any and all blame on the unassuming movant.Thus counêl      failure
to protect petitioner against such erroneous statements of uncorro-
oborated testimonies that have no standing or can not be substan-
tiated of a relevant nature.or partIcipation of or by petitlOner
and that there exsists no conclusive evidence to substantiate his
                                             should have recog-
envolvement in any way. That defense c.onsel
                                    inovants 4th,Sth,6th,8th,i3th,
nized these numerous violations of
                     to the U.S.Constitution.See
                                                  Aslo StricKland
and 14th Arnep,&,,
                                           v. Maryland,373 U.S.83,
V.   Washington,466 u.s.688,69Q(1984);radY
                                                 not be reied upon as
      in    conclusion the court proceedings can

                 a just result.So Prays
                                        movant that this court Va-
having produ;::.                                         to prevent
cate ,set aside or correct   in the interest of justice
                                                               sce
                                   to petitioners present case
this ongoing miscarriageof justice
nario.So Prays petitioner.
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 13 of 50




                            CONTINUATION CONCLUSION


 In the case of       4.Idrl1,vnot testifyingthere was possible ex-
 culpatory information available.The test is whether the
 r.ty exhibited bad faith by calling a witness           questioning pa-
                                                sure to be unhelpful to
 its case. See confrontation clause of the 6th Amendment
 tution.                                                 to the Consti-

 The   right to
              a meaningful coir'rontation means more than beyond or being
 allowed to confront a witness physically.A criminal defendant states a
violation of the confrontation clause by showing that he was prohibited
 from engaging in otherwise appropriate cross-examination4ed to sh-
ow a prototypicaly form of bias on the part of the
                                                     witness,and therby
 to expose to the jury the fact from which jurros could
relating to the reliability of the witness.Bias refers both inferences
                                                          draw
                                                                to a witn
ess personal bias for ot.against a party and to his or her motive      to
lie.Bias ksialways a proper subject of cross examination based upon wi-
pss
ctive bias.Thus to make cross-examination based upon witness bias effe-
       (and thus satisfying the Sixth Amendment)defense
ke a showing andu be permitted to expose the jury to thecounsel
                                                            facts
                                                                   must ma-
ich jurrors could appropriately draw inferences relating to the from      wh-
ability of the witness.A trial court ruling therefore infringes reli-
                                                                    on the
6th Amendment right to confrontation when         it
                                               precludes  the  defense  fr-
am pursuing a line of examination that is neccessary
                                                         to enable the ju-
ry to fully evaluate the witness credibi1ity.iit is not enough that the
possibility of bias be mentioned counsel must be permItted to present
the nature and extent of the bias.There are three components of a true
Brady Violation the disputed information be(1) favoable to the defen-
and or accused either because      it
                                  is exculpatory or because it is impe-
aching (2) suppressed by the governement"either willfully or inadver-
 tenly (3)material Stirckland,527 U.S.at 281-82.Iiilnformation is mater±a
ial when ther is a reasonable probability that had the evidence been
disclosed the result of the proceeding would have been different.Unii
ted States v.Bagley,473 U.S.667,882,1OS S.Ct. 337,87L.Ed.2d481(t98'5)
A reasonable probability of a different result occurs when the suppr
ession "undermines confidence in the outcome of the trial"Kyles,5l4
u.S.at434(quoting Bagley 473U.S.at678)When the information is fav-
orable,suppressed,afld material,we must reverse irrespective of the
good faith or bad faith of the prosecution.Brady,373 U.S.at 87.The
burden is on the defense to prove.PetitioflerS Brady claim succeeds
because he can show t-hat the information is materIal   that the drugs
seized were not hisS, and he did not have:dominion posessiot orsearch
                                                                  con -
sructive DossesSioru of any drugs   at any time. There  wereno
warants bJ an dwellings that    Uie drugs were found.at or in; that
had his name On them.This witness could testify to thoe and     other
                                                             present
material facts that could would   change the outcome of  the
cas
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 14 of 50

                                PG.3 C.C.

   Moreover there are numerous exculpatory
  petitioners case.See Carpentervv.United    information that cans will chnc
  formation retrieved for searcliwarrants by STates,(2015)and that the in-
  11 phone, cell tower cites was               and troughr. ithe useE ce
                                  illicitly obtained and utilized that all
  of defendants conversations; were
                                     the product ofcalls from outside
  United States in Mexico.Therefore                                      the
                                       can/not/should not have been used
  to convict or thllicit
                         warrants with no real or
  conversationsor tapp cell sights/cell phones. true affidavits to tape
  had the opportunity to retrieve said              That petitioner never
  for trial use before or                documents,transcripts,inforniations
                           during.This information was not only witheld
  böt;suppressed from the qefense.ThisPlain
  governs citnis unattenablénd                  Error standard of review
                                petitioners case should be reversed and
  vacated.So PRAYS PETITIOfTER.


                                                      Respectfully

                                                   2
                       CERTIFICATE OF SERVICE
      AFFIDAVIT IN   SUPPORT OF PRESENT 28 U.S.:C.2255/PURSUANT
                                                                TO 28 U.S.0
                           1746 SWORN AFFIDAVIT

                            DECLERATION OF FACTS
                             duly   sworn and deposed say under penaJityv of
perjury that   sign this document.That all of the
               I
                                                  litigation,inforrnation
contained in this present brief are true and
                                             correct to the best of my
knowledge and belief. I so Swear.
Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 15 of 50




                              :/-t                 A/




                                   If
       /   I

                            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 16 of 50


4P'6
           5
    of1'                               it
                                   C                 '('   e1,1ee   /   /         i}t2/t   (




                                                                                   )aA
                                                                    /        /

                                                   P74 f%i/e (L/j ,ej
_________                              41   e                               1/'


                        /   g


                        i/.     '7yra,vu             a


                    *                       /              1e



                                                 /

               //
                          h4;                                                                  ,qIJ
           /            ___ 7      4f('
                                                                /




_______                 /'
-                           J/         d/    4                              1'

                        4Q)/,/J
                    Fi
            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 17 of 50




            iJ
           !Lap
                                                                                /77/$




                  /_'

                                                           4/              4
                                                (22          i   ()(() b)(i)   ()   oo/


                                             If /
                          /       22/j
                                                                        _______________
                4e
                              6                             /7                 /    /

                              e
                                                      ':
___I
           //a                                      f-/-                   ()
____I
________   AJ                 L6
                                                                           /5   4
                      I                         '-/
                 /tefz1e            A
           eewett   7(1   Z(-i           '   '2M5   L5//(           frY(
Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 18 of 50




                                       -/.--
                /L                                   /O(è)
     Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 19 of 50




ii                                      i




     5T7                          4
                                   /




                                                            QJ
                            Q/4I
                    /
                                             I
                            I.
                        Q                     /
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 20 of 50




-                                                                 c2         I




-
                                                                       /)
                                                                   ç                 /;

                                                              /1)
-                                                                      &..
                                                                                                      I




                                                                                                  4%


       11_   7Lf
_;                      i)      I'
                                     )     L..1




                       f-   /I4;,

                                                  7c?
                                                   i2<       7     1
                                                                                              ,



                                                             ;)///-/i?-ii)                                     i'A/I




       )2              A/i.     &':
                                         J.

                            2                      IAi                                    I
                                                         /
                                                                                                                'v/

                   /
                                           'It      -
                                                                                 -
                                                                                                  /
                                                                                                  --i.-
                                                                                                           /

                                                                                                                .,/_-I
                                                                                                                      ,_   j
                   -        tj.i                                                          L
 ___


                                                                   .?.



                                         'I,?     2Ji        L1
                                                                                                          -2'.-/           i4-
                                                                                                          H/                   -
                      Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 21 of 50




                                                     j_v                                                                   1?f
                 I                     <(!                                               :/                        _J_-(V
                     ,-:
                           /
                                   ;?,7 /
                                            ?.j,7/
                                                         /_.
                                                                   /                /_/,_-
                                                                                   -I,
                                                                                                                               -i

                                                                                                      7)
                                              ;              .L.                                           AY ,/"

__________           J,1       /   /e                    /                                    r
                                                                                                  flJI
                                                                                                           -
                                                                                                               iF/     I
                                                                                                                               rccrcI

                     iLL                                                       <    /7            7



______________       z)t   ri;n-,                        4                          <    .--< ;1-/
                       -
                                                     ,
                                                         I             /   ,




                                                                                                                           )
                                                                                                                   /




                                                                                                               I
                                                                                                                               1
                                                                                                           1


                 I
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 22 of 50




-                                 ''    so -z
                                             5!C7
                                                I




                             fl 1t7




          z_




                                  i--   -           --,   -   -

                       '7   c(y   3;-f5-9/




'r7LJ
                                                                  TI
                             Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 23 of 50




                                                                                   (_J I..

-
                                                                                   'iod,
                                                                                    1
                                                                                                                                         -
                                                                                       14.                            /80
                          .-                                                  10. C20X 32o                                                                    ________




                                          /
               /                                       1




         ,/    .
                                               .


                                                                                             -                                        iJ     c                     -i 7
-&                                        1'           /<
                                                                 "/-               '
                                                                                                                                                          t


                                                       ___._-_--_.-- '
                                                                              'Y
                                                                                                                  '
                                                                                                                          ;r
                                                                                                                       ___j___/                      -'                 _______
                          __.          "           -
        '__L
               j/                _i_                                                                                                                      I


                                                                                                       --,/
                                                                                                  __




                                                                                                                             -"''/
         2'
                                                                                                                                                              /    1

             , ,/
                                                                                             _/
                                                                                                           l..-
                                                                                                                        /                                              ________
                                                           -)

                                     ,/                     -I---                                  /_/ L--                                            72'
                                                                                                                                                          -'- ..
                                                                                                                                                 t




    -_'-                                                                                                                           /_'/./_.''
      / ./L /                                                                      _/L/

__
                   ____
-
                    ,                                  -                 ..

                                                                                         /                  /7.              _-"
         ;

                                                                                                                                     7'./:4.-.:;          / '''-       a-'.

                                                                     c                                     ' 'L                      "               7i            :          4
         2J7                                                                                                (.          .-
                                                                                                                                             /,       /   -/             /

                                                                     /-
                             /                                   /                                     /
                                                                                                                  7_         _____
                                                                                                                               ,'                    -.. ,i
    -
                    '     /__ CJ--                          '-
                                                                                                           --'                        _.-
                                           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 24 of 50




1///,
   iy
               /
                   -




                         If
                         /



                       ,,/
                       C7c2/
                             .-   -

                                  /,
                                      ,   -/-




                                          /, /
                                                (

                                                /   (




                                                        2i/
                                                                          <   -




                                                                              c7
                                                                                  ..-   -'-
                                                                                              -
                                                                                                  r'
                                                                                                    /

                                                                                                    /-'
                                                                                                                /   '



                                                                                                            '----7---
                                                                                                            /
                                                                                                                              _
                                                                                                                              -
                                                                                                                              --
                                                                                                                                       /
                                                                                                                                        /
                                                                                                                                            7
                                                                                                                                           7i
                                                                                                                                                -.




                                                                                                                              d/d/7/cn/ acid_''_d45
                                                                                                                                                     i7f
                                                                                                                                                         '-



                                                                                                                                                          4
                                                                                                                                                               "-'


                                                                                                                                                              2 .t/
                                                                                                                                                                    -




                                                                                                                                                                    1'/
                                                                                                                                                                     ,
                                                                                                                                                                        .2
                                                                                                                                                                          -'--''.'
                                                                                                                                                                             1
                                                                                                                                                                                 _'
                                                                                                                                                                                 /




 /
         -c
                                                    )f7-'   /
                                                        (-)o'i/
                                                        A//,
                                                             .c-',,-JeX
                                                                                              -
                                                                                                   7c.,7/       c-/ J/t"
                                                                                                                 j;'')                  d7t ,i(
                                                                                                                                                                          I,




i3c
                                      7;1j c/'ci/e'.7
                                          4/'' i4-
                                                                          -
                                                                                                   .')




                                                                                                                7'
                                                                                                          .1jc,?f,7



                                                                                                                    Jc/i-
                                                                                                                              ,/?




                                                                                                                                   -T/
                                                                                                                                        tcY/1/74.




                                                                                                                                                     '
                                                                                                                                                         7-

                                                                                                                                                                /
                                                                                                                                                                        (_--
                                                                                                                                                                          LJ
                       c-7 ',7a///                      7"                                                              i-i       'I
                                                                                                                                                     '
                                                                                                                                      /
     ci1   -            d             JOI       d   -6e
                                                        /
                                                              -e   '              a-é             /.-.
                                                                                                                J        '/-'          'e42e /I ?/J                              7 r9
                                                                                                                                                                                 277' -'2j'


--
               /-:.f'67//
                                                                   .c2a/y            I7
                                                                                                                                            a
                                                                                                                                                                          '4/'



     c         /        9(-/-(1                 i                  2'




                                                    Jo
            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 25 of 50




                           LUIS FELIPE RODRIGUEZ
                           Register Number: 63052-1.80
                                 USP CANAAN
                             U.S. Penitentiary
                                P.0w BOX 300
                             Waymart, PA 18472

         Javier Rioj.as
         Attorney at Law                                           '   April 18 2019
         542    lain St
         P.O BOX 2001
         Eagle PASS, Tx 78853
                        Request for Attorney File
         I am in the pre.cess of putting together a complete
case records. I ask that you send everything to              copy of my
as possible, including but not limited to: any and
                                                  Leading Edge as soon
                                                     all discovery
material, everything you have received from the court and
on my behalf, and everything you have filed on              government
                                                 my beblf.
         This should include but not limited to: Law enforc.ement
search warrants and affidavits in support thereof,                reports
                                                    complaints  and sup-
porting affidavits or statements, any and all other
that you have received, if there were items that     discovery  material
but were reviewed on camera, I will need a brief you did not recere
as well.                                          description of that

        I also request transcripts of all trial/plea and
                                                         sentencing
proceedings, along with the judgment and commitmeitoider.

        I hereby give my permission      to have all this material sent to:

Leading Edge
4606 F14. 1.960 W.
Suite 412A.
Houston, TX 77069

        Your time and consideration in this pressing matter is
                                                               greatly
appreciated,
I
               Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 26 of 50




     MVM, Inc.
      (713) 693-3241




                     CASE No:               MD-11-0055

                    TARGET No:              830-758-9348

                    CALL:                   0895

                    MONITOR:                S. KNOWLES

                    TRANSCRIBER:            M. RUBIO

                    INCOMING:               830-335-8891

                    SUBSCRIBER:             UNKNOWN
                    LOCATION:              UNKNOWN
                    DATE:                  MARCH 23, 2012
                    TIME:                  16:18:59-16:18:59
                    DURATION:              00:00:00

                    LANGUAGE:              SPANISH

                    PARTICIPANTS:          LUIS FELIPE RODRIGUEZ AKA VAQUERO




    Case No:     MD-11-0055                                    Call   No:   0895 (STK)/(MR)
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 27 of 50




 MVM, Inc.
                                                                                       2
 (713) 693-3241

  [BEGINNING OF MESSAGE]

  No viejon   pero ya no deben tardar
 NO "VIEJON" (OLD MAN) BUT       IT   SHOULD NOT   BE MUCH LONGER.

 [END OF MESSAGE]




Case No:    MD-11-OO55                                    call No:   0895 (STK)/(MR)
       Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 28 of 50




MVM, liw.
 (713) 693-3241




              CASE No:              MD-i 1-0055
              TARGET No:            830-758-9348

              CALL:                 1560

              MONITOR:              M. RUBIO

              TRANSCRIBER:          M. RUBIO

              INCOMING:             830-335-8891

              SUBSCRIBER:           UNKNOWN

              LOCATION:             UNKNOWN

             DATE:                 APRIL 4, 2012
             TIME:                  16:04:37 - 16:04:37

             DURATION:             00:00:00

             LANGUAGE:             SPANISH

             PARTICIPANTS:         LUIS FELIPE RODRIGUEZ AKA VAQIJERO




CaseNo:   MD-11-0055                                      CailNo:   1560(MR)/O
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 29 of 50




  MVM, Inc.
                                                                                        2
  (713) 693-3241


  [BEGINNING OF MESSAGE]

  A quien le marco para el resibo compita? Toy en Ia roka

  WHO DO    I   CALL ABOUT THE RECEIPT BUDDY? I AM AT "LA
                                                          ROKA" (THE ROCK).
  [END OF MESSAGE]




Case No:    MD-11-0055                                         Call No:   1560 (MR)/O
       Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 30 of 50




 MVM, Inc.
 (713) 693-3241




              CASE No:              MD-11-0055

              TARGET No:            830-758-9348

              CALL:                 0821

              MONITOR:              L. DAVILA

              TRANSCRIBER:          M. RUBIO

              OUTGOING:             830-335-8891

              SUBSCRIBER:           UNKNOWN
              LOCATION:             UNKNOWN

              DATE:                 MARCH 23, 2012
             TIME:                  12:59:44   -   12:59:44

             DURATION:              00:00:00

             LANGUAGE:              SPANISH

             PARTICIPANTS:          JESUS BALDEMAR SANTILLANA, AKA
                                    CIIUY




Case No:   MD-i 1-0055                                        Call No:   0821 (LD)/(MR)
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 31 of 50




  MVM,Inc.
                                                                                   2
  (713) 693-3241


  [BEGINNING OF MESSAGE]

  Que   fue   compa   todavia nada?

 WHATs UP BUDDY, STILL NOTHING?
 [END OF MESSAGE]




Case No:      MD-11-0055                               Call No:   0821 (LD)/(MR)
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 32 of 50




   M11,    Inc.
                                                                                      2
   (713) 693-3241


                                   [TELEPHONE RINGS]
   [BEGINNING OF CONVERSATIONI

  CHUY:            HEY, [U/I]?

  VAQUERO: HEY, DUDE?

  CHUY:            HEY. NO, DUDE. IT CUT OFF RIGHT NOW. I AM
                                                             OVER HERE, BY THE
                   "SEGURO" (SOCIAL SECURITY). WHERE DO I MEET YOU AT?

  VAQUERO: HERE... GO TO... COME OVER HERE. CAN YOU
                                                    GO TOWARD WHERE
           THE... THE "MACRO" IS AT?

  CHUY:            YES.

  VAQUERO: OR... OR DO YOU WANT TO COME DOWN... OR
                                                   DO YOU WANT TO
           COME DOWN HERE BECAUSE I AM HERE, ABOUT TO
                                                       ARRIVE TO... TO
           "BRAVO?"
 CHUY:            BUT OVER THERE, INTO THAT NEIGHBORHOOD OR
                                                                 WHAT?
 VAQUERO: WELL, YOU CAME OVER HERE ALREADY, RIGHT?

 CHUY:            NO, I HAVE NOT GONE OVER THERE, DUDE.

 VAQUERO: OKAY, LOOK. JUST LET ME [U/I] THE CAR
                                                THAT I HAVE FROM...
          FROM THERE, MOM'S AND I WILL DROP BY OVER THERE.

 CHUY:            ALL RIGHT. GIVE ME A CALL.

VAQUERO: YES, I WILL CALL YOU RIGHT NOW. RIGHT
                                               NOW... RIGHT NOW...
         JUST GIVE ME SOME TWENTY (20) MINUTES.

CHUY:             ALL RIGHT.

VAQUERO: ALL RIGHT, BYE.

[END OF CONVERSATIONI

                                   [END OF CALLI



Case No:    MD-i 1-0055                                   Call No:   1591 (JD)/(MR)
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 33 of 50




  MVM, Inc.
                                                                                   2
  (713) 693-3241


                                [TELEPHONE RINGS]

  [BEGINNING OF CONVERSATIONI

  VAQUERO: WHAT'S UP?

  CIIUY:       I AM ABOUT TO ARRIVE. I AM ARRIVING ALREADY. DON'T
               WORRY. IT'S JUST THAT THE TRAIN GOT IN MY WAY.

 VAQUERO: [STAMMERS] BUT ARE YOU COMING THROUGH OVER HERE, THE
               SIDE [STAMMERS] OF...

 CIIIJY:      NO. WAIT... WAIT ON THE SIDE OF... ON THE OTHER SIDE OF...
              OVER HERE AT, BY THE BLACK BRIDGE, BECAUSE I TURNED BACK
              ALREADY. [BEEP] [U/I].

                                [VOICES OVERLAP]

 VAQUERO: IT'S BETTER IF...

 CHIUY:       ARE YOU GOING TO COMB OUT OVER HERE... OVER HERE BY THE
              CITI MALL [PH]?

 VAQUERO: YES, THAT'S RIGHT. I AM GOING TO COME OUT BY... YEAH BY THE...
          YES, YES... [ASIDE: BY WHERE?]

 UM:          [BACKGROUND: BY THE FOUNTAIN.]

VAQUERO: BY THE FOUNTAIN. OVER HERE BY... BY... BY THE BLACK BRIDGE.
         YOU GO ALL THE WAY DOWN THE STREET FOR [U/I].

CHUY:         OH, ALL RIGHT. YES, YES. WELL, THE ONE THAT COMES OVER
              HERE TO... TO THE OXXO AND EXTRA.

VAQUERO: THAT'S RIGHT. BEFORE... BEFORE YOU ARRIVE TO THE EXTRA,
         THERE IS... THERE IS A CHICKEN PLACE.

CHUY:         OKAY.

                               [VOICES OVERLAP]

VAQUERO: A CHICKEN PLACE THAT IS CALLED POLLO MONTERREY. THERE, I
         AM GOING TO ARRIVE THERE.

Case No:   MD-11-0055                                  Call No:   1598 (JD)/(MR)
              Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 34 of 50
I   '2




         MVM,Iizc.                                                                         3
         (713) 693-3241


         CHUY:        OH, ALL RIGHT. YES. YES, YES.

                                       [VOICES OVERLAPJ

         VAQUERO: WE WILL SEE EACH OTHER THERE RIGHT NOW.

         CHUY:        ALL RIGHT.

         VAQUERO: BYE. [ASIDE: U/I.]

         [END OF CONVERSATIONI

                                        [END OF CALLI




    Case No:      MD-11OO55                                  Call No:   1598   (JD)/(MR)
       Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 35 of 50




 MVM, Inc.
 (713) 693-3241




                 CASE No:                        MD-i 1-0055

              TARGET No:                         830-758-9348

                 CALL:                           1596

              MONITOR:                        B. TORRES

              TRANSCRIBER:                    J. DORIA
              INCOMING:                       830-335-8891

              SUBSCRIBER:                     UNKNOWN

              LOCATION:                      UNKNOWN

             DATE:                           APRIL 4, 2012

             TIME:                           23:09:49 - 23:10:44

             DURATION:                       00:00:55

             LANGUAGE:                       SPANISH
             I)   A   D
                  £i1.'T'Tr1U) A  TCC.
                       I .L LI £d I I
                                             1  1T1' r'r'T 1T)11     1rrri Tc1f U11 '7    A 17 A    7 A   /TT1'1' f
             I                          ).   i4 Li 1I, I L,1J1I IJ   1WJJILL1U   1.LJ    ttJJ-t    1'   tt'   U I.i%'.J

                                             JESUS BALDEMAR SANTILLANA, AKA
                                             CHUY




Case No:   MD-11-0055                                                        Call No:       1596 (JD)/(MR)
            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 36 of 50
V




      MVM, Inc.                                                                        2
      (713) 693-3241


      [BEGINNING OF CON VERSATIONI

      VAQUERO: WHAT'S UP?

                                  [BACKGROUND: VOICES]

      CHUY:        HEY I WAS CALLING YOU LISTEN, CAN YOU COME OVER HERE, TO
                   MY MOTHER'S? WHERE YOU CAME LAST TIME?

     VAQUERO: YEAH, NO... I DON'T REMEMBER WHERE. WHERE... WHERE I WENT
              TO LAST TIME? [PAUSE] HEY? [PAUSE] DUDE? HELLO? [PAUSE]
              HEY?

     CHUY:         YES?

     VAQUERO: CAN YOU HEAR ME?

     CHUY:         [STAMMERS] AT "SCOTT" [PH]...

                                         [PAUSE]

     VAQUERO: HEY? [PAUSE] DUDE.

                                    [VOICES OVERLAP]

     CHUY:        HELLO?

    VAQUERO: DUDE?

    CHUY:         YES?

    VAQUERO: LOOK. YOU SAID...

                                   [VOICES OVERLAP]

    CHUY:         OLD MAN.

                                   [VOICES OVERLAP]

    VAQUERO: ARE YOU THERE BY THE BLACK BRIDGE? [PAUSE] HEY? [PAUSE]
                  OH, [U/I].

    [END OF CONVERSATION]


    Case No:   MD-11-0055                                  Call No:   1596 (JD)/(MR)
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 37 of 50




  MVM, Inc.
  (713) 693-3241


                                  [END OF CALL]




case iVo:   IVII)-11-0055                              Call No:   1596 (JD)/(MR)
           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 38 of 50




  MVM, Inc.
  (713) 693-3241




                 CASE No:.              MD-11-0055

                 TARGET No:             830-758-9348

                 CALL:                  1598

                 MONITOR:               B. TORRES

                TRANSCRIBER:            J. DORIA
                INCOMING:               830-335-8891

                SUBSCRIBER:             UNKNOWN
                LOCATION:               UNKNOWN
                DATE:                   APRIL 4, 2012
                TIME:                   23:27:18 - 23:28:29

                DURATION:              00:01:11

                LANGUAGE:              SPANISH/ENGLISH
                PARTICIPANTS:          LUIS FELIPE RODRIGUEZ, AKA VAQUERO

                                       JESUS BALDEMAR SANTILLANA, AKA
                                       CHUY

                                       UNIDENTIFIED MALE (UM)




Case No:     MD-i 1-0055                                      Call No:   1598 (JD)/(MR)
      Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 39 of 50




MVM, Inc.
(713) 693-3241




             CASE No:              MD-11-0055

             TARGET No:            830-758-948

             CALL:                 1599

             MONITOR:              B. TORRES

             TRANSCRIBER:          J. DORIA

             OUTGOING:             830-335-8891

              SUBSCRIBER:          UNKNOWN

              LOCATION:            UNKNOWN

              DATE:                APRIL 4, 2012

             TIME:                 23 :32:56   -   23 :33 :39

              DURATION:            00:00:43

              LANGUAGE:            SPANISHIENGLISH

              PARTICIPANTS:        JESUS BALDEMAR SANTILLANA, AKA
                                   CHUY

                                   LUIS FELIPE RODRIGUEZ, AKA VAQUERO




Case No:    MD-11-0055                                          C'all No:   1599 (JD)l(MR)
       Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 40 of 50




 MVM, Inc.                                                                      2
 (713) 693-3241


                              [TELEPHONE RINGS]

 CIIUY:       [ASIDE: "ANTHONY BOURDAIN" [PH]. IT IS ALWAYS PACKED OKAY?]

                         [BACKGROUND: FEMALE VOICE]

 [BEGINNING OF CON VERSATIONI

 VAQUERO: HELLO?

 CHUY:        LOOK OLD MAN, I AM HERE AT THE 0)0(0 BECAUSE I AM NOT GOING
              TO... AT THE OXXO THAT IS IN FRONT OF CORONA.

VAQUERO: UH...

CHUY:         WHERE ARE YOU AT? [U/I].

                              [VOICES OVERLAP]

VAQUERO: AT CORONA'S.

CHUY:         YES, YES. AT THE EXTRA...THE EXTRA.

VAQUERO: OH, OKAY, OKAY ALL RIGHT. TWILL DROP BY RIGHT NOW.

CHUY          I AM HERE, PARKED. I AM ALREADY WAITING FOR YOU.

VAQUERO: OKAY.

[END OF CONVERSATIONJ

                                [END OF CALL]




Case No:   MD-11-0055                                 Call No:   1599   (JD)/(MR)
         Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 41 of 50

              Case 2:14-cfr00139-AM Document 131 Filed 06109117
                                                                Page 7             of   236         75
                           JURY TR   .,AY ONE OF rjQ, 9/2/2015

     1       A    Yes, sir,

             Q    And    -   and you     -'   you also testified that between Decerier
             of 2011 and February of 2012 you made six narcotic
                                                                de1iveies;
             is that correct?

          A       Yes, sir,

          Q       And isn t it true that you have never been charged                        witl.   any
     7    critninal offense for th.t conduct?

     a    A       Yes,   sir.

     9    Q      And you also testified about taking money that                -        that was
10       proceeds of drugs aid taking it to Mexico; is that correct?

IL:'-    A       Yes, sir,

12       Q       And it      -   isn't it also true that you were never cbargec
13        for that conduct?

14       A       Yes, sir,

15       Q       And one of those trips that you did declare involved
ii'      $275,000; is that correct?

17       A       What was that, sir?

18       Q       One of the pro        -      load    money   - proceeds   'that   you todk
19       to MexIco, was          -   was it          t was $275,000; ía that    -
A$I      A       Quarter     - quarter of a million dollars,          sir.     That went            -
21       that went into Piedras Negras                 It was a receipt, sir

22       Q       And      and jou didn't declare it; is that correct?

23       A.      No, sir, I didn't,

24       Q       And you were        not. charged. with   huk   cash smuggling, or money
25       laundering;      ia..   than correct?



                                                                                        I   6I 368.509
        Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 42 of 50
            Case 2:14-cr-QQ139AM        Document 131   Filed 06109117   Page 76 of 236         76



    1   A    That's correct, sir.
    2   Q    Isn't it also true that on May 22nd you pled. guilty to
    3   possession wIth intent to distriJute meth? Is that correct?
    4   A       Yes,      sire
    5   Q       And      isn't it true that when       yOu    pled   guilty,   you entered
    6   into a plea agreement? Is that correct?
    7   A

    8   Q       And      isn't it true that in           plea agreement.       th   governmen
    9   recoxrirnended T         they     thy..agredtprec,oimiend the bottcnt               end.
10      of the .gc.idelmne          at   was.   calculated?
11      A       What do you mean?
12      Q       Low    end of the guideline?
1       A       The low end, yes
14      Q   Isn't it also true that on sage Ten o that plea-- plea
        agreent, it had a aUbstanUal assistance provision?
16      A       A   what,
17      Q       A   cooperation provision.
18      A       Yes,     sir,
19      Q       And isn' t±t also true that the agreement provided that
20      even    after sentencing, the government would ecoinrnend that your
21      sentence be lowered. Un                 Rule 5? Correct?
22      A       On my     plea agreement?..
2       Q       Yes
24      A       Nope..      I thdn't see that in my plea agreements
25



                                                                                     1   61 .36ft51 0
       Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 43 of 50
           Case 2:14-cr0.Q1,a9.-AM Document 181     Filed 06/09/17   Page 77 of 236      77
                            3TJRY         DY   O   OF TVO, 9/2/2015

  .1
        Q       (By    1R    RTO3AS) May I approach the witness, Your Honor?

  2                    TH      0URT     You may
 3     Q        (y NR        RIOJAS) Do you recognize this to be your ple

 4     agreement?

       A       Yes, sire

  6    Q       Thrning to page U. of your plea agreement

 7     A       "If the cooperation is con3,ete -'

 8                     TE     COURT:    Okay, speak 1oud1y.

 9                                        "If the cooperation is complete, then

10     subsequent to sentencing the government agrees to consider

11     whether such cooperation qualifies as stbstantial assistance,

12     pursuant to          FRRP    35(b) wider the policy of the United States

13     Attorney for          he Western District of Texas on the filing of a

14     motion for rethietion of             ntene within the
15     Q       (By    MR RIO3AS) So            o it does have such a provision;          is..

16     that correct?

17     A       Can you repeat what         youjtsa±d?.
1.8    Q       It     --it does have       ucharovision.        You just read     it,

19     correct?

20     A       Yes.

21     Q       And it          it      isn't it also true that throughout        te     time

22     that you were involved in               In this activity you were        uing
23     oxycodone?

24     A       Not oxycodone, sir-         Hydrocodone.     They're called "narcos"

25     Hydrocodone.



                                                                                1651368.51      I
            Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 44 of 50

            Case 2:14-cr00139AM Document 12 Filed 06/09/17 Pane 106          of   247     106
i)t1'                    JURY TRIAL, DAY TO OF 'IWO, 9/3/2015


        1         (BRIEF PAUSE)

        2   Q     (By   W.   RIOJAS) Do you        do you       do you recaJ1, signing

            a    8,   plea agreement?

        4   A    I    signed something like    tht          such as what?.

        5   Q    Where you agreed to plead to the               Count One, conspiracy

        6   to possess with intent to distribute cocaine?

        7   A    Yes.

        8   Q    And before you signed        it, you read a factual     bai,
        9   correct?     It -' it was read to you, correct?

    10      A    Yes

    11      Q    And in that -       in that plea. agreemerit, you admitted that

    12      you handled cocaine a       pa:rt of   the conspiracy and c1eiivred

    13      cocaine to furither the conspiracy?

    14      A    Yes.

    15      Q    And it         it involved more than five kilograms, corrGct?

    16      A    What I        what I did was not.

    17      Q    But that s what you were charged with, correct?
    18      A    Yes,

    19      Q    And         and when you signed that plea agreement, you also

    20      agreed to cooperate with the government, correct?

    21      A    Yes.

    22      Q    And thats why you 1re here today?

    23      A    Well, yes.

    24            (BRIEF PAUSE)

    25                   MR. RIOJAS     May   I have a second, Your Honor?




                                                                                   I   651 3Ba776
                         Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 45 of 50


           LLS. Department of Justice
                                                     0
           Drug Enforcement Administration


                                                                                                    I   I        Kfr
                                                                                                                                 I   )   (..rcP
/                               REPORT OF INVESTIGA11ON                                                                                  YGC1J
                                              (Continuation)
                                                                                                        3.   Fe litle
                                                                                                        DE LrJNAAguilar,      Jose Guadalupe
          7.
            Page     4     of   6


               HID100
                                                                                                             08-30-2012

             19. SA Martinez-Lopez
                                   asked                 if     had knowledge of Elizabeth
                    meeting with J.SANTILLANA after
                                                    the May 24,. 2012..raids;
                    stated that    knew that she had met with him
                                                                   on one occasion and
                    then broke off all contact
                                               with his family.

            20. SA Martinez-Lopez
                                  asked                                                         about        relationship with
                   Veronica ALONZO-Martinez.
                                                                                                    stated that     did not trust
                   her and believed that she
                                             would turn                                               in after the raids.
           21.                  further stated that    had instructed                                                                     to stop
                   communicating with ALONZO-Martinez.

          22. SA Martinez-Lopez asked
                                                                                               if              had knowledge of ALONZO-
                   Martinezmeeting with J.SANTILLANA after the
                                                               May                                                   24, 2012 raids.
          23.                  stated that J.SANTILLANA was in
                                                               love with ALONZO-
                  Martinez and he seen the two of them
                                                       on several occasions at his
                  mother's house in Piedras Negras,
                                                    Mexico.

         24. SA Martinez-Lopez asked
                                                                                              if              had knowledge of
                  JSANTILLANA's whereabouts on the day of the
                                                              raids.
                  stated that J.SANTILLANA had been
                                                    at the home of one of ALONZO-
                  Martinez' brothers

        25.                    further stated that J.SANTILLNA
                  during the raid and was later              -&
                                                                hid      util tycl.ose                                  ma
                                                provided with a Red Dodge Pickup,
                  belonging to a brother of
                                            ALONZO-Martinez, to flee the area
       26.                  stated that J.SANTILLANA was still
                                                               driving the same
               pickup in Piedras Negras, Mexico.

    DEA Form        - 6a
    (Jul. 1996)                                                      DEA SENSITIVE
                                                            Drug Enforcement Administration

                                              This report is the property of the
                                    Neither it nor its contents rrey be
                                                                                 Drug   Enforcerrnt Adninistration.
                                                                        disseninated    outside the agency to which loaned.

                                                          Aevious edition dated 8/94     ny be used.
                Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 46 of 50
                                               I.
                                                                                                                      1
US. Department of Justice
Drug_Enforcement Administration                ±____
                             REPORT OF 1NVESTGAT1ON                                                                        Page   1   of 2
                                                            2. Cross          Related
      HD100                                                    Ale                                      MD-.12---0068                  QOt4I
 5.   By:Rohei-t Duran, TFO                                                                         6. File Tale

      At:Eaole Pass             RO                             LI
                                                                                                   RODRIGUEZ,            Lus Felipe
                                                               El

                                                                                                        Date   Repared
 7.   LI   Closed [1 RequesiedActionCorrpleted
                                                                                                        07-10-2012
      LI Action Requested By:
 9.   Other Officers: TFO RI cerdo Riol as

 10. Report Re:        Interview of Reynaldo                ZAIIORA      and Acquisition c-f                   Exhibit    N-2




DETAILS

1.  Reference is made to all reports ofinvestigation under this case file
title and number.

2.         On July 10, 2012, at approximately 1:30 pm,                                                         -in   Del Rio, Texas,
Reynalo ZNORA (herafer referred
                      ....                                                       ,Coopeatig Defendant/CD) was
                                                                                :tP     as
interviewed regarding his/he                                         knowledge and/or paL ticiatioh in a mcny
laundering operation taking place in Del Rio and Eagle Pass, Texas.                                                                            The
following is a non-verbatirrt translation summary of said interview.

3-. The CD was shown a ohoto line-up, Exhibit N-2, which contained the
photo of RODRIGUEZ, Luis Felipe. The CS was able to identify RODRIGUEZ by
initialing and placing a date next to the photo. The CS stated that he/she
knows -him as "H".  Agent's Note:   DEA Agents previously
identified  RODRIGUEZ as using  "H" as one of his aliases.

4.  The CD also stated that RODRIGUEZ is the mone                                                                    laundering boss and
that the CD had been working for him.

CUSTODY OF EVIDENCE


1.                Identified as a photo line-up containing the photo of
           Exhibit N-2:
RODRIGUEZ, Luis Felipe. On July 10, 2012, the CD was shown Exhibit N-2
during a interview in Del Rio, Texas, as witnessed by TFO Ricardo Riojas

                                                                 IL. oIjIIdIUIIr-\yeIIL)
 11. Distribution:
      Division
       -

                                                                       Robert Duran,              TFO
           District                                             14. Approved (Narre and      1.
                                                                     Armand        Raiu e
           Other         SARI                                    .




DEA    Form             6                                           DEA SENSITIVE
(Jul. 1996)                                                   Drug Enfotce ment Administration

                                                This report is the property of the Crug Enlorcerrent Adrrnistration.
                                     Neither     nor its contents rosy be. dissen-inated outside the agency to which loaned.

                                                             Revious edition dated 8/94 rosy be used.
               Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 47 of 50




     Houqh, Candace (USATXW)

 From:                         Hulings, Jay (USATXW)
 Sent:                         Monday, August 06, 2012 8:45 AM
 To:                           Hough, Candace (USATXW)
 Subject:                      FW: DEA 6 (CS Initial Debriefing)

 Categories:                  Pending - URGENT


 Please open a matter on Luis Felipe Rodriguez and add this email to the
                                                                         file. It's related to the Santiltana case, so it may
 be best to add it to that matter. Thx.


 From: Duran, Robert {niailto:Robert.Duran@usdoj.gov]
 Sent: Tuesday, July 31, 2012 4:58 PM
 To: Hulings, Jay (USAD(W); Martinez-Lopez, Daniel (DEA-US)
 Subject: DEA 6 (CS Initial DebrieFing)


 DRUG RELATED INFORMATION

 1.  Reference is made to all reports of investigation under this
                                                                  case file
 title and number.

 2. On July 26, 2012, at approximately 10:55 am, in Del Rio,
                                                              Texas, DEA
çonfjdential.SourceCsXX-XXXXX, hereafter referred to as the CS, was
debrIefed regarding his/her knowledge of drug smuggling and
                                                             money
laundering activities taking place in Del Rio and Eagle Pass,
                                                              Texas.                                                 The
following isanOn-verbatirn translation summary of said
                                                                                              debriefing.
3.  The CS stated that he/she                     had a telephonic conversation with "H", on
July 06, 2012. Agent's Note:                      DEA Agents previously identified Luis Felipe
RODRIGUEZ as using "H" as one                     of his aliases. RODRIGUEZ informed the CS
that he suspected                                     had done something wrong with the
compartment in the Mazda, and                     that's the reason the load of money was lost
(seized by law enforcement)

4. RODRIGUEZ informed the CS where the
                                       compartment was located and how to
open it in the Mazda. RODRIGUEZ informed the CS that
                                                       the compartments
were almost always located near the engine so that the
                                                        heat of the engine
would help hide the compartment.

5.  RODRIGUEZ informed the CS, that the compartments were built
                                                                in such a
way that it should only take the person 15 minutes to
                                                      load and unload.
6.  RODRIGUEZ then asked the CS to recruit a female to accompany
                                                                 the CS in
the vehicle when the CS smuggled drugs and money.
                                                   RODRIGUEZ stated that a
female companion would make for a better cover story to
                                                        get through the
U.S. Border Patrol check points.
                           Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 48 of 50


              US. Department of Justice
                                                                                                                   0
              Drug Enforcement Administration


                                REPORT OF INVESTIGATION
                                                                                                                           Page   1   of 4
                   HID100                                          File
                                                                                                     MD-12--006
              5.   By:Robert    Duran,    TFO                                                                                         QOM1 I
                   AtE3agle l?ass RO                                      CS-12-142580             6. File Title

                                                                  0                                RODRIGUEZ,         Luis Felipe
                                                                  0
              7. U Closed U RequestedAction Corrpleted            0
               DActionRequesledoy:                                0                                 l'       eparea
                                                                                                    11-30-2012
             9.OtherOfficers:RACArxaaondo Ramirez,
                   Martinez                                      Jr.,      TFO Ricardo        Riojas,       TE'A   Pedro Govea and Si Daniel
             10.ReportRe:CS     Debriefing of         Debrief of CS-12--142580



          DRUG RElATED
                       INFOBMATION

         1.  Reference is made to all reports
         title and number.                    of investigation under
                                                                     this case file

         2. On October 11, 2012, in
                                    Del Rio, Texas, DEA
        .1   425.8O,
                hereafter referred to as the              Confidenti.aLSojCS.-l2-
                                              Cs, wasdebrie  fed regarding his/her
        knowledge of              gand
        inDel                           money  laundering
               Rio and Eagle Pass,                         activities taingpiaçe
                                    Te>tas. The following is
        translation summary of said                          a non-verbatim
                                     debriefing.
        3.  TFA Robert Duran and TFO
                                       Ricardo Riojas met with the
        recorded telephone calls                                   CS to initiate
                                  between the target of the
        Felipe RODRIGUEZ) and the                            investigation (Luis
                                   CS.
       4. On the same date, Agents
                                    were informed by the Cs
      damaged the cell phone by                              that he/she (CS) had
                                 accidently getting the phone
      informed Agents that he/she had                          wet. The CS
      home. TFA Duran then asked       been caught in the rain
                                  the CS if he/she still        while walking
      which the CS stated that                           had the SIM card, to
                               he/she was still in
      and that it had not been                      possession of the SIN card
                               damaged.
      5. At that time TEA Duran
     for the CS to place the     requested that the CS retrieve
                              SIN card in another                 the SIN card and
     instructed the CS to make a                   celiphone. TEA  Duran then
                                  phone call in the presence
:
     Cs' first telephone call
                               was made to TFA Durari's
                                                              of  the Agents. The
                                                        phone. 1hen TEA Duran
      11. Distribution:
                                                              12. Signature (Agent)
           Division

                                                                  Robert Duran,                                                              11-30-2012
              District                                                                   TFO
                                                             14. Approved (Name and
                                                                                    mIle)
              Other      SARI                                    /sf      Armando Ramirez          Jr.,     RAC                              12-12-2012
    DEA Form          -6
    (Jul. 1996)                                                    DEA SENSITIVE
                                                          Drug Enforcement Administration

                                             This report is the property of
                                                                            the Drug Enforcement
                                   Neither it nor its contents may be                            Administration.
                                                                       disseminated outside the agency to which
                                                                                                                 loaned.
                                                        Fevious edition dated 8/94 may be used.
          Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 49 of 50

                                                    used. be may 9/94 dated edition
                                                                                    Revious
                          loaned. which to agency
                                                   the outside dissennated be may
                                                                                   contents its nor it Neither
                                  Administration. Giforcemant Drug the of property
                                                                                   the is report This

                                                        inistiation Adm ent Enforcern Drug
                                                               SENSI11VE DEA                                                             1996) (Jul.
                                                                                                                          -
                                                                                                                              6a -       Form DE&

                                                                                                      INFORMATION FINANCIAL

           criminal related non-drug any                                                                            information.
                                         provide not did CS the                                                  asked, when  1.

                                                                         ION IMFORMAT CRIMINAL
                                                                                               RELATED NONDRUG
                Govea. Pedro TFA by
  the which to terminated,          witnessed was meeting This yes.
                            being was DEA the with                   stated CS
  why ood unders he/she if CS                      relationship  (CS') his/her
                               the asked Duran TFA
  the DEA, the with agreement                        deactivated. being was CS
        to due that Duran TFA l.jsJbe,rcQntractua1 fulfill to failure
                               by advised was CS the                   his/her
                                                      2012, October18, On                                                                     13.

   the by used being                        target. the for smuggling
                     currently vehicle the to number                  driver
 to able been not                                     plate license the find
                  had he/she that and lost was
     that them informed and                     card SIM the sure was
                            Agents with met CS the                    he/she
                                                    2012, 15, October On 12.
                           CS. the with
  RAC target. the with           transpired had what of apprised was
                        had he/she contact any of                      Ramirez
   that and would he/she                          Agents inform would
                          that stated CS The target.                    he/she
 of loads drive to used                               the for money and drugs
                         being currently vehicle the
    the with Agents                                   of number plate
                    provide to needed he/she that                     license
   CS The with.
                residing currently was             Duran  TFA by informed was
    been had card SIM the               ho/she member
                           that Agents informed CS the family another by lost
                                                        date same the On 11.

     call to CS the for and card     located. been had card the once
                                   SIM the locate to                   Agents the
 he/she that informed was CS The                       minutes 45 given be would
     Ramirez RAC that and card SIM situation. the of apprised be to going was
    then was CS The Agents.          the locate to needed
                              the inform to                 he/she that informed
  troubled visibly looked CS                  attempting while vomiting was and
                               The card. SIM the locate
 Agents the informed CS                                    not could he/she that




                                                               .
                         the later minutes 10
       their in Agents the                       Approximately vehicle. service
    CS the residence, the rejoin   card SIM the locate to
                            at Once located. was             minutes 5 given was
   his/her to driven then was CS                   card SIM  the where residence
                                   The CS the for
             TFA place took                          celiphone ATT an purchased
him provide to il.1ing was..meeting the after Shortly celiphone. ATT an with
                             he/she, ha.
                                           TFA.Duran..theninformed.the...CS  10.
                           12 0-20 11-3
                                                                                                                              00 Dl HI
                                                                                                                     Code lkogram 5.
                                                                                                                 4   of        3     Page
                Felipe .'Luis RODRIGUEZ,                                                                                                 4.
                                   litie Fite 3.                                     (Continuation)
        QO41I             MD-12-0068
    W*;f (I'JP 0   I
                                                                       INVESTIGATION OF REPORT
                                    Kf,.   ih   I   I




                                                                                                Administration Enforcement Drug
                                                                                                       Justice of Departuient
                                                                                                                              'U.S.

                          C)                                                             I)
                                                                                                           I
                                                                         i   e
                                                                      -/rO                                                            U SA
                                                                                        7010 0290 0003 6096 1628                          -i
Case 2:14-cr-00139-AM Document 146 Filed 12/17/19 Page 50 of 50




                                                                                 in"e                III
                                                                         a ia&'7                 -             _____
                                                                                                                                                          y   /
                                                                  dx S                                                 I
                                                                  q                                                    /FOREVER/USA
                                                                                                                                FOREVER   /   USA   OREVER/ USA
                                                                                                                              /
                                                                                                                //
                                                                                                                                                    7(O
                                                                         )
